Title: From Thomas Jefferson to the County Lieutenant of Shenandoah, 27 March 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
In Council March 27th. 1781

On the invasion which took place in January I called on your County by Letter to you for militia. Having never received any answer or return from you and knowing that no men from your County have been in the Field, I must suppose that the Express to whom we intrusted the Letter has deceived us. You will be pleased now to send 217 of your militia [&c. as in the preceding Letter to the County Lieutenants of Berkeley &c].

T. J.

